SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Angel Oak Funds Trust Address of Principal Business Office: One Buckhead Plaza 3060 Peachtree Road NW, Suite 500 Atlanta, GA 30305 Telephone Number (including area code): (404) 953-4900 Name and Address of Agent for Service of Process: Charles W. Baldiswieler, Chairman Angel Oak Funds Trust One Buckhead Plaza 3060 Peachtree Road NW, Suite 500 Atlanta, GA 30305 With Copies to: Brendan C. Fox Dechert LLP 1treet NW Washington, DC 20006 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of Milwaukee and the State of Wisconsin on the 15th day of July, 2014. Angel Oak Funds Trust By: /s/ Michael D. Barolsky Michael D. Barolsky President Attest: /s/ Christopher M. Remington Christopher M. Remington Treasurer
